Title: To George Washington from John Swan, 13 May 1785
From: Swan, John
To: Washington, George



Sir
Baltimore [Md.] May 13th 1785

When I was in England my friends Messrs Harrison Ansley & Co. of London gave me Charge of a power Attorney and several authentic papers from, and proving, the Heirs and legatees of Mr Thos Colvill of Fairfax County, who appears to have made a Will and died some time in October 1766, by which will You are appointed one of the Executors. I Shall esteem it a particular favor, If you will take the trouble of giving me any information respecting the Effects & Affairs of the said Thos Colvill, and the prospect the Heirs or Legatees have of receiving any part of his Estate and to what amount.
I beg you will excuse me for this request—the Heirs are of Opinion they are intitled to some thing, which I assured them they would receive if any Property was bequeathed them and in any instance Came under Your Care I have the Honor to be with great respect and Esteem Your Excellencys most obedient and very Hble servant

John Swan

